Name: Commission Regulation (EEC) No 2642/90 of 13 September 1990 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 251 /16 Official Journal of the European Communities 14. 9 . 90 COMMISSION REGULATION (EEC) No 2642/90 of 13 September 1990 fixing the amount of the subsidy on oil seeds mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2902/89 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 2496/90 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2206/90 (6), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 2530/90 Q, as amended by Regulation (EEC) No 2589/90 (8); Whereas the abatement of the subsidy for sunflower which arises, where appropriate, from the system of maximum guaranteed quantities for the 1990/91 marke ­ ting year, has not yet been fixed for sunflower ; whereas the amount of the subsidy for the 1990/91 marketing year has been calculated provisionally on the basis of the abatement for the 1989/90 marketing year ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2530/90 to the infor ­ Article 1 1 . The amount of the subsidy and the exchange rate referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (9) are as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (,0) is as set out in Annex III for sunflower seed harvested in Spain . 3 . The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (n), for sunflower seed harvested and processed in Portugal is as set out in Annex III. 4. However, the amount of the subsidy in the case of advance fixing for the 1990/91 marketing year for sunflower will be confirmed or replaced as from 14 September 1990 to take into account the application of the system of maximum guaranteed quantities for this marketing year. Article 2 This Regulation shall enter into force on 14 September 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 September 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30. 9 . 1966, p. 3025/66. (2) OJ No L 280, 29. 9 . 1989, p. 2. (3) OJ No L 164, 24. 6. 1985, p. 11 . (4) OJ No L 236, 31 . 8 . 1990, p. 8 . 0 OJ No L 167, 25. 7. 1972, p. 9 . (6) OJ No L 201 , 31 . 7. 1988 , p. 11 . 0 OJ No L 237, 1 . 9 . 1990, p. 59 . «) OJ No L 244, 7 . 9 . 1990, p. 16. O OJ No L 266, 28 . 9 . 1983, p. 1 . O OJ No L 53, 1 . 3 . 1986, p. 47 . 11 OJ No L 183, 3 . 7. 1987, p. 18 . 14. 9 . 90 Official Journal of the European Communities No L 251 /17 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 9 1st period 10 2nd period 11 3rd period 12 4th period 1 5th period 2 1 . Gross aids (ECU) :  Spain 0,000 0,000 0,000 0,000 0,000 0,000  Portugal 0,000 0,000 0,000 0,000 26,694 26,532  Other Member States 20,704 20,298 19,529 19,806 19,724 19,562 2. Final aids : \ (a) Seed harvested and processed in : \  Federal Republic of Germany 1 (DM) 48,47 47,52 45,72 46,37 46,18 45,93  Netherlands (Fl) 54,61 53,54 51,51 52,25 52,03 51,76  BLEU (Bfrs/Lfrs) 999,73 980,13 943,00 956,37 952,41 945,54  France (FF) 162,56 159,38 153,34 155,51 154,87 153,60  Denmark (Dkr) 184,89 181,26 174,40 176,87 176,14 174,69  Ireland ( £ Irl) 18,093 17,738 17,066 17,308 17,237 17,095  United Kingdom ( £) 15,901 15,577 14,930 15,114 15,043 14,811  Italy (Lit) 36 267 35 555 34 208 34 694 34550 34 266  Greece (Dr) 4 296,02 4 196,08 3 979,15 4 022,59 3 998,10 3 869,72 (b) Seed harvested in Spain and III llII processed : Il Il  in Spain (Pta) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Pta) 0,00 0,00 0,00 0,00 0,00 0,00 (c) Seed harvested in Portugal and \ ll\\ processed :  in Portugal (Esc) 0,00 0,00 0,00 0,00 5 465,95 5 390,22  in another Member State (Esc) 5 693,88 5 608,74 5 439,43 5 484,33 5 465,95 5 390,22 No L 251 /18 Official Journal of the European Communities 14. 9 . 90 ANNEX II Aids to colza and rape seed 'double zero* (amounts per 100 kg) Current 9 1st period 10 2nd period 11 3rd period 12 4th period 1 5th period 2 ' 1 . Gross aids (ECU) :  Spain 2,500 2,500 2,500 2,500 2,500 2,500  Portugal 2,500 2,500 2,500 2,500 29,194 29,032  Other Member States 23,204 22,798 22,029 22,306 22,224 22,062 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM) 54,32 53,37 51,57 52,22 52,03 51,79  Netherlands (Fl) 61,21 60,14 58,1 1 58,84 58,62 58,35  BLEU (Bfrs/Lfrs) 1 120,45 1 100,85 1 063,71 1 077,09 1 073,13 1 066,26  France (FF) 182,19 179,01 172,97 175,14 174,50 173,23  Denmark (Dkr) 207,21 203,59 196,72 199,19 198,46 197,02  Ireland ( £ Irl) 20,278 19,923 19,251 19,493 19,422 19,280  United Kingdom ( £) 17,850 17,526 16,879 17,063 16,991 1 6,759  Italy (Lit) 40 646 39 935 38 588 39 073 38 929 38 645  Greece (Dr) 4 839,38 4 739,43 4 522,51 4 565,94 4 541,46 4 413,07 (b) Seed harvested in Spain and processed :  in Spain (Pta) 382,24 382,24 382,24 382,24 382,24 382,24  in another Member State (Pta) 234,35 174,39 56,01 90,14 79,01 31,06 (c) Seed harvested in Portugal and processed :  in Portugal (Esc) 517,26 517,26 517,26 517,26 5 983,21 5 907,47  in another Member State (Esc) 6 211,13 6 125,99 5 956,68 6 001,58 5 983,21 5 907,47 14. 9 . 90 Official Journal of the European Communities No L 251 /19 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 9 (') 1st period 10 (') 2nd period 11 0 3rd period 12 0 4th period 10 1 . Gross aids (ECU) :  Spain 8,600 8,600 8,600 8,600 29,312  Portugal 0,000 0,000 0,000 0,000 38,320  Other Member States 35,245 34,386 34,293 34,624 34,720 2. Final aids : \ (a) Seed harvested and processed in (2) :  Federal Republic of Germany (DM) 82,51 80,50 80,28 81,06 81,28  Netherlands (Fl) 92,97 90,71 90,46 91,33 91,59  BLEU (Bfrs/Lfrs) 1 701,87 1 660,39 1 655,90 1 671,89 1 676,52  France (FF) 276,74 269,99 269,26 271,86 272,62  Denmark (Dkr) 314,74 307,07 306,24 309,19 310,05  Ireland ( £ Irl) 30,801 30,050 29,969 30,258 30,342  United Kingdom ( £) 27,237 26,551 26,444 26,671 26,741  Italy (Lit) 61 738 60 233 60 070 60 650 60 818  Greece (Dr) 7 456,89 7 250,84 7 191,98 7 247,58 7 264,50 (b) Seed harvested in Spain and processed :  in Spain (Pta) 1 314,91 1 314,91 1 314,91 1 314,91 4 546,32  in another Member State (Pta) 4 700,98 4 574,12 4 556,71 4 600,25 4 615,76 (c) Seed harvested in Portugal and processed :  in Portugal (Esc) 0,00 0,00 0,00 0,00 7 870,99  in Spain (Esc) 8 182,89 7 998,73 7 970,29 8 027,42 8 046,87  in another Member State (Esc) 8 004,04 7 823,91 7 796,09 7 851,97 7 870,99 3. Compensatory aids :  in Spain (Pta) 4 676,41 4 549,55 4 532,15 4 575,68  4. Special aid :  in Portugal (Esc) 8 004,04 7 823,91 7 796,09 7 851,97  (*) Subject, in cases of advance fixing for the 1990/91 marketing year, to application of maximum guaranteed quantity arrangements for that marketing year. 0 For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown m 2 (a) to be multiplied by 1,0223450. ANNEX IV Exchange rate of the ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 9 1st period 10 2nd period 11 3rd period 12 4th period 1 5th period 2 DM 2,061810 2,058500 2,055040 2,052030 2,052030 2,043260 Fl 2,323550 2,319950 2,316170 2,312690 2,312690 2,302310 Bfrs/Lfrs 42,367100 42,326200 42,276500 42,223000 42,223000 42,097400 FF 6,902090 6,901320 6,900030 6,899780 6,899780 6,896550 Dkr 7,878280 7,880900 7,882760 7,883520 7,883520 7,882070 £Irl 0,768186 0,768917 0,768768 0,769262 0,769262 0,770205 £ 0,697948 0,700661 0,703216 0,705369 0,705369 0,711330 Lit 1 537,07 1 536,16 1 536,95 1 537,98 1 537,98 1 541,79 Dr 203,31000 204,69300 206,91700 208,10700 208,10700 213,60500 Esc 183,73200 184,49000 185,16100 186,03000 186,03000 188,68500 Pta 129,42100 1 29,92300 130,37700 130,78800 130,78800 132,00700